Citation Nr: 1703660	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  10-47 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a rating in excess of 10 percent for limitation of motion of the right knee, status post arthroscopy with meniscectomy, to include restoration of a 20 percent rating.   


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1982 to October 1992.

This case was previously before the Board of Veterans' Appeals (Board) on appeal from rating action by the above Department of Veterans Affairs (VA) Regional Office (RO), to include a June 2010 rating decision that reduced the rating for limitation of motion of the right knee following an arthroscopy with meniscectomy from 20 to 0 percent effective from September 1, 2010.  An interim October 2010 rating decision increased the rating for this disability to 10 percent effective from September 1, 2010.  The case was remanded by the Board in March 2014.  An additional issue remanded by the Board at that time, entitlement to service connection for a left knee disorder, was granted by an August 2016 rating decision; as such, the only issue remaining on appeal is as listed on the Title Page.  

In July 2011, the Veteran was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e) (West 2014).  During this hearing, the undersigned Veterans Law Judge was located in Washington, D.C., and the Veteran was located at the RO.  A transcript of this hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A recent decision by the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for knee pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The record shows that the Veteran's left knee is not undamaged.  As no such contemporaneous findings are of record with regard to active and passive motion, as well as weight-bearing and nonweight-bearing, to include the reports from the June 2014 VA examination of the knees or the January and August 2016 addendum opinions completed pursuant to the Board's March 2014 remand, the AOJ will be requested to afford the Veteran a VA examination of his knees that includes the findings required by Correia.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA examination to determine the nature, severity, and extent of his current pathology associated with the service connected limitation of motion of the right knee, status post arthroscopy with meniscectomy.  The electronic record should be made available to the examiner.  Range of motion testing in active motion, passive motion, weight-bearing, and nonweight-bearing for the right knee should be accomplished.  If the examiner is unable to conduct such testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also describe the functional limitations resulting from the service connected limitation of motion of the right knee, status post arthroscopy with meniscectomy

2.  After completion of the above, the AOJ should re-adjudicate the claim that has been remanded.  If a benefit sought on appeal remains denied, the AOJ shall issue a Supplemental Statement of the Case.  After the Veteran is given opportunity to respond, the case should be returned to the Board

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




